MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	201	
Docket:	      Cum-17-150	
Submitted	
  On	Briefs:	 September	27,	2017	
Decided:	     October	5,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                          IN	RE	NOAH	B.	
	
	
PER	CURIAM		

	       [¶1]	 	 The	 mother	 of	 Noah	 B.	 appeals	 from	 a	 judgment	 of	 the	 District	

Court	 (Portland,	 Eggert,	 J.)	terminating	 her	 parental	 rights	 to	Noah	 pursuant	

to	 22	 M.R.S.	 §	4055(1)(A)(1)(a)	 and	 (B)(2)(a),	 (b)(i)-(ii)	 (2016).1	 	 She	

challenges	 the	 sufficiency	 of	 the	 evidence	 to	 support	 the	 judgment	 and	 the	

court’s	 discretionary	 determination	 of	 the	 child’s	 best	 interest.	 	 Because	 the	

evidence	 supports	 the	 court’s	 findings	 and	 discretionary	 determination,	 we	

affirm	the	judgment.	

	       [¶2]	 	 Based	 on	 competent	 evidence	 in	 the	 record,	 the	 court	 found,	 by	

clear	 and	 convincing	 evidence,	 that	 the	 mother	 is	 unwilling	 or	 unable	 to	

protect	 the	 child	 from	 jeopardy	 and	 these	 circumstances	 are	 unlikely	 to	

change	within	a	time	that	is	reasonably	calculated	to	meet	his	needs	and	that	


    1		The	child’s	father	consented	to	the	termination	of	his	parental	rights	on	March	6,	2017,	and	is	

not	a	party	to	this	appeal.			
2	

she	 is	 unwilling	 or	 unable	 to	 take	 responsibility	 for	 the	 child	 within	 a	 time	

reasonably	        calculated	     to	    meet	     his	   needs.	     	   See	    22	    M.R.S.	

§	4055(1)(B)(2)(b)(i)-(ii);	In	re	Cameron	B.,	2017	ME	18,	¶	10,	154	A.3d	1199.		

The	court	also	found	that	termination	of	the	mother’s	parental	rights	is	in	the	

child’s	best	interest.		See	22	M.R.S.	§	4055	(1)(B)(2)(a);	In	re	Cameron	B.,	2017	

ME	18,	¶	10,	154	A.3d	1199.		The	court	based	its	findings	of	parental	unfitness	

and	its	determination	of	the	child’s	best	interest	on	the	following	findings	of	

fact:	

               [The	mother]	has	previously	had	her	parental	rights	to	four	
         children	terminated	.	.	.	.		
         	
               In	this	case,	on	February	3,	2016,	[the	child]	was	.	.	.	found	to	
         have	petechial	bruising	on	the	right	side	of	his	face	.	.	.	.	
	
                When	 asked	 about	 the	 injuries,	 [the	 mother]	 first	 blamed	
         the	father	for	inflicting	them.		Once	confronted	with	evidence	that	
         the	father	was	not	available	to	inflict	the	injuries	at	the	time	they	
         were	 inflicted,	 she	 admitted	 that	 she	 had	 been	 the	 one	 who	
         inflicted	them.		As	a	result	of	the	injuries,	a	Preliminary	Protection	
         Order	 was	 entered,	 and	 subsequently	 a	 Jeopardy	 Order	 was	
         entered.		A	Rehabilitation	and	Reunification	plan	was	put	in	place,	
         and	 [the	 mother]	 began	 to	 make	 good	 progress	 with	 that	 plan.		
         Because	 of	 the	 progress	 [the	 mother]	 was	 allowed	 weekly	
         unsupervised	visits	with	[the	child]	.	.	.	.	After	the	third	such	visit	
         [the	child]	returned	to	his	foster	home	with	bruises	on	his	arm.	.	.	.		
         	
                Again	[the	mother]	was	asked	about	the	bruises	and	denied	
         that	 she	 had	 inflicted	 them.	 .	 .	 .	 [The	 child]	 was	 in	 her	 care	 at	 a	
         time	 when	 the	 injuries	 were	 most	 likely	 to	 have	 occurred.	 	 [The	
         child]	told	his	foster	mother	that	his	mother	had	done	it	.	.	.	.	The	
                                                                                         3	

      Court	 finds	 that	 [the	 mother]	 again	 struck	 [the	 child]	 even	 when	
      she	was	progressing	on	her	rehabilitation	and	reunification	plan.		
            	
            .	.	.	.		
      	
            .	.	.	This	is	the	second	time	that	[the	child]	has	been	removed	
      from	 [the	 mother’s]	 care	 and	 placed	 with	 foster	 parents.	 	 He	
      should	 not	 have	 to	 go	 through	 this	 process	 again	 and	 needs	 to	
      have	permanency	at	this	time.			
      	
            .	 .	 .	 He	 is	 well	 bonded	 to	 the	 members	 of	 his	 foster	 family	
      and	needs	to	move	on	in	that	safe	and	stable	family	setting.	.	.	.			
      	
	     [¶3]		The	court	further	found	that	the	child’s	“physical	conditions”	and	

“cognitive	challenges”	make	him	incapable	of	“protecting	himself	from	harm.”		

The	court	found	that	the	mother’s	“personality	disorder	with	narcissistic	and	

borderline	traits	and	a	history	of	antisocial	features,”	characterized	by	“rigid”	

thinking,	“low	tolerance	for	stress,”	and	a	“lower	ability	to	adapt	to	and	react	

to	 novel	 situations,”	 is	 “difficult	 to	 treat	 and	 may	 require	 extensive	 time	 to	

allow	 treatment	 to	 be	 effective.”	 	 Due	 to	 the	 mother’s	 condition,	 history	 of	

abuse,	 and	 the	 child’s	 high	 needs,	 the	 court	 found	 that	 it	 could	 not	 “allow	

placement	 with	 [the	 mother],	 or	 even	 to	 move	 again	 to	 unsupervised	 visits	

given	the	risk	that	[the	child]	would	again	have	an	injury	inflicted	upon	him.”		

The	 court	 stated	 that	 it	 “does	 not	 know	 when	 [the	 mother]	 might	 .	 .	 .	 be	

considered	a	safe	placement”	and	“there	is	no	guarantee	that	.	.	.	therapy	will	

remediate	 [the	 mother’s]	 problem,	 and	 it	 may	 take	 a	 long	 time,	 measured	 in	
4	

years,	 to	 find	 out	 if	 [therapy]	 has	 worked.”	 	 Noting	 that	 “[t]ime	 is	 measured	

from	[the	child’s]	perspective,”	the	court	found	that	the	mother—despite	her	

effort	 and	 progress—remains	 incapable	 of	 providing	 adequate	 care	 for	 the	

child	 in	 a	 time	 reasonably	 calculated	 to	 meet	 his	 needs.	 	 See	 22	 M.R.S.	

§	4055(1)(B)(2)(b)(i)-(ii);	 In	 re	 Alexander	 D.,	 1998	 ME	 207,	 ¶	 18,	 716	 A.2d	

222.		

	        [¶4]		Given	these	findings	and	the	court’s	other	specific	findings	of	fact,	

all	of	which	are	supported	by	competent	evidence	in	the	record,	the	court	did	

not	err	in	its	determination	of	unfitness	nor	did	it	err	or	abuse	its	discretion	in	

determining	 that	 termination	 of	 the	 mother’s	 parental	 rights,	 with	 a	

permanency	 plan	 of	 adoption,	 is	 in	 the	 child’s	 best	 interest.2	 	 See	 In	 re	

Thomas	H.,	2005	ME	123,	¶¶	16-17,	889	A.2d	297.	



     2		The	mother	also	argues	that	the	court	erred	because	it	considered	the	time	the	child	spent	in	

foster	care	in	a	previous	child	protection	proceeding	when	making	its	best	interest	determination.		
The	mother	appears	to	argue	that	the	court	could	only	consider	the	child’s	time	in	foster	care	from	
the	 current	 proceeding	 when	 determining	 the	 child’s	 best	 interest.	 	 In	 fact,	 far	 from	 constituting	
error,	 the	 applicable	 statute	 requires	 the	 court	 to	 consider	 such	 periods	 of	 separation	 when	
determining	 if	 terminating	 parental	 rights	 is	 in	 the	 child’s	 best	 interest.	 	 See	 22	 M.R.S.	 §	 4055(2)	
(2016)	 (“In	 deciding	 to	 terminate	 parental	 rights,	 the	 court	 shall	 consider	 the	 best	 interest	 of	 the	
child	.	.	.	including	.	.	.	periods	of	attachment	and	separation	.	.	.	.”);	see	also	In	re	Jacob	B.,	2008	ME	
168,	 ¶	 14,	 959	 A.2d	 734	 (“In	 determining	 whether	 termination	 of	 parental	 rights	 is	 in	 the	 child’s	
best	 interest,	 a	 court	 must	 consider	 many	 factors,	 including	 .	 .	 .	 periods	 of	 attachment	 and	
separation	 .	 .	 .	 .”).	 	 The	 court,	 therefore,	 did	 not	 err	 by	 considering	 the	 child’s	 time	 in	 foster	 care	
from	the	previous	proceeding—a	period	of	separation	from	his	mother	brought	about	by	her	past	
physical	 abuse—when	 it	 determined	 that	 terminating	 the	 mother’s	 parental	 rights,	 with	 a	
permanency	plan	of	adoption,	was	in	the	child’s	best	interest.		See	In	re	Jacob	B.,	2008	ME	168,	¶¶	
12-14,	959	A.2d	734.	
                                                                                 5	

	        The	entry	is:	

                            Judgment	affirmed.	

	     	      	      	     	    	
	
Zack	M.	Paakkonen,	Esq.,	Portland	Legal	LLC,	Portland,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Portland	District	Court	docket	number	PC-2016-17	
FOR	CLERK	REFERENCE	ONLY